Luke, J.
1. The evidence connecting the accused with the offense charged, while circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt.
2. Ground 1 of the amendment to the motion for a new trial, not having *403been, approved by the trial court, can not be considered by this court. The remaining special grounds of the motion do not require a reversal of the judgment overruling the motion.
Decided May 12, 1926.
Rehearing denied July 13, 1926.
Hugh E. Gombs, for plaintiff in error.
M. L. Fells, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., wnd Bloodworth, J., concur.